—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother and the father separately appeal from an order of disposition of the Family Court, Kings County (Rivera, J.), dated November 25, 1997, which, after a hearing, terminated their parental rights to their children Jeremiah, Shamale, and Elijah and transferred guardianship and custody of the children to the Commissioner of Social Services of the City of New York and Little Flower Children’s Services for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
In this proceeding to terminate parental rights based on permanent neglect, the petitioner agency established by clear and *554convincing evidence that it exercised diligent efforts to strengthen the relationship between the parents and the subject children (see, Matter of Star Leslie W., 63 NY2d 136, 140; Matter of Sheila G., 61 NY2d 368), but that the parents failed to adequately plan for the children’s future (see, Social Services Law § 384-b [7] [a], [f]; Matter of Gregory B., 74 NY2d 77; Matter of Alicia Shante H., 245 AD2d 509).
The paramount concern at a dispositional hearing is the best interests of the child (see, Matter of Star Leslie W., 63 NY2d 136, 147, supra; Matter of Commissioner of Social Servs. of City of N. Y. v Leona W., 192 AD2d 602, 603). Here, there is ample evidence that the best interests of the subject children would be served by freeing them for adoption by the foster parent and not subjecting them to the potential harm that could result from their being returned to their parents (see, Matter of Sylvia Esther O., 253 AD2d 465). Santucci, J. P., Sullivan, Florio and Schmidt, JJ., concur.